Citation Nr: 0714508	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What rating is warranted for rectal fistula with 
incontinence since April 10, 2002?

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpren, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In pertinent part, an August 2003 rating action denied claims 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
sphincter muscle damage, with incontinence; and for TDIU 
benefits.  The veteran expressed his disagreement with both 
of these matters in an October 2003 notice of disagreement 
(NOD).  As part of a December 2003 rating decision 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
was established for rectal fistula with incontinence.  At 
that time, a 20 percent rating was assigned, effective from 
April 10, 2002.  A September 2004 statement of the case (SOC) 
addressed both of these matters.  The veteran provided VA 
with a substantive appeal, in the form of a VA Form 9, in 
October 2004.  A 30 percent rating effective from April 10, 
2002 was assigned in a December 2006 rating decision.  As the 
veteran is in receipt of less than the maximum schedular 
rating for this disorder, his case remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran has essentially perfected an appeal to the 
initial rating assigned following the grant of service 
connection the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

The Board notes that the October 2003 NOD and the September 
2004 SOC included consideration of several other claims which 
were denied in the August 2003 rating decision.  The October 
2004 substantive appeal, however, limited the veteran's 
instant appeal to the two matters set out on the title page 
of this decision.  As such, the previously adjudicated 
matters not addressed as part of the substantive appeal are 
not now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Since April 10, 2002, symptoms associated with the 
veteran's service-connected rectal fistula with incontinence 
are not shown to be manifested by either extensive leakage 
and fairly frequent involuntary bowel movements, or by 
constant or frequent fecal discharge.  

2.  The veteran receives compensation pursuant to 38 U.S.C.A. 
§ 1151 for a rectal fistula with incontinence, rated 30 
percent disabling.  He has no service connected disorders.

3.  The veteran's compensable disability is not sufficiently 
severe as to preclude him from obtaining and retaining all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since April 10, 2002, a rating in excess of 30 percent 
for rectal fistula with incontinence was not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.114, Diagnostic Codes 7330, 7332 
(2006).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to compensable 
or service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1151, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in a March 2005 letter fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The claims were 
readjudicated in a December 2006 supplemental statement of 
the case.  Notice of the type of evidence necessary to 
establish an effective date for the disability on appeal was 
provided the veteran as part of a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). Here the above-cited documents 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations which provide pertinent medical 
evidence sufficient to evaluate the severity of the service-
connected disability at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp., 159 F.3d at 549.

Factual Background

A June 1997 VA operation report shows that an anal 
fistulotomy was performed.  

An October 1997 VA operation report shows that procedures 
included incision of anal fistula and incision of rectal 
abscess.  

Of record is a November 1997 report by Stephen J. Thomas, 
M.D., who opined that veteran was unable to work from an 
orthopedic standpoint.  Dr. Thomas noted that the appellant 
had lumbar spinal stenosis.

In an undated memorandum Richard J. Mullins, M.D., a VA 
physician, noted that he concurred with the veteran's belief 
that he was disabled because of episodes of perirectal 
drainage, infection, poor bowel control, and lower abdominal 
cramping pain.  

An April 1999 letter to the veteran from the Social Security 
Administration shows notification of a fully favorable 
decision.  

The report of a February 2001 VA general medical follow-up 
treatment record notes that the veteran provided a history of 
rectal fistula and incontinence since at least 1994.  

In a letter received on April 10, 2002, the veteran claimed 
that 1997 VA surgery damaged his sphincter muscles, causing 
his partial incontinence.  He added that the fistula had not 
healed, and claimed entitlement to TDIU benefits.  

A July 2002 VA medical record shows that the veteran provided 
a history of rectal fistula with occasional incontinence.  

A November 2002 VA rectal and anal examination report notes a 
history of rectal fistula and incontinence since 1994.  The 
veteran, however, attributed his incontinence problem to an 
October 1997 VA surgery.  The veteran indicated that he 
formerly wore panty liners but now only used toilet paper in 
his intergluteal cleft.  He reported having to go the 
bathroom about 20 times a day.  He reported regularly using 
toilet paper in his intergluetal cleft because of fecal 
leakage.  Examination revealed slightly reduced sphincter 
tone and an opening from the fistula.  A long-term fistula 
was diagnosed.  The examiner commented that records dating 
back to 1994 were not of record.  

A VA medical opinion dated in August 2003 shows that review 
of the claims files provided a history of rectal fistula and 
incontinence since 1994.  The veteran was noted to have 
undergone VA surgical procedures in February and October 
1997, at which time fistulotomies were performed.  The 
reviewing physician opined that the veteran's incontinence 
had predated his 1997 VA surgeries and that the surgeries 
were 50 percent contributory to the current incontinence 
problems.  

The VA physician who provided the opinion in August 2003 
provided a later follow-up opinion in December 2003.  He 
opined that it was "less likely as not" that the veteran's 
continued rectal fistula and decreased sphincter tone were 
reasonably foreseeable residuals of his 1997 VA surgeries.  

A December 2003 rating decision granted compensation under 
38 U.S.C.A. § 1151 for a rectal fistula with incontinence.  A 
20 percent rating was assigned, effective from April 10, 
2002.  The RO informed the veteran that since his condition 
had predated the 1997 surgeries the assigned rating was 20 
percent, rather than 30 percent rating which would normally 
have been assigned for slight infrequent fecal discharge.  

In correspondence received from the veteran in April 2004 he 
alleged having constant fecal discharge.

At his June 2005 hearing before the undersigned, the veteran 
clarified that he did not suffer from incontinence prior to 
his 1997 VA surgeries.  See page three of hearing transcript 
(transcript).  He claimed to use the bathroom 10 to 20 times 
a day, and added that his incontinence problem was bowel-
related, rather than urinary-related.  He mentioned that he 
could no longer stand behind a counter in his capacity of a 
pharmacist due to leakage associated odor.  See page seven of 
transcript.  

The report of a September 2006 VA fee-basis examination shows 
that the examiner had an opportunity to review the veteran's 
extensive medical record in great detail.  The veteran 
provided a history of impairment of sphincter control since 
1997.  He complained of moderate stool leakage occurring two-
third's of the day necessitating the use of 6 to 10 pads/day.  
The veteran denied receiving any medical treatment for his 
disorder.  The veteran was described as well nourished.  
Rectal examination revealed slight reduction of lumen, and 
"partial loss" of sphincter tone.  External hemorrhoids 
were present.  Neither evidence of bleeding nor frequent 
recurrence were reported.  No fistula was noted on 
examination.  Impairment of sphincter control was diagnosed.  
The disorder was noted not to cause either significant anemia 
or malnutrition.  The examiner commented that the veteran had 
reported constant fecal incontinence, and that incontinence 
was objectively demonstrated n examination.  

In an October 2006 addendum report the examiner opined that 
review of the veteran's medical history did not reveal any 
problems with incontinence before his 1997 VA surgeries.  The 
physician commented that the rectal fistula with incontinence 
was "not great enough by itself" to cause the veteran to be 
unable to engage in substantial employment.  The physician 
added that while the veteran claimed to use 6 to 10 pads/day 
for incontinence she believed that it was "less likely" 
that incontinence was present to that extent.  She noted that 
the her examination of the veteran revealed only "partial" 
loss of sphincter tone, and that no pad was seen during the 
examination.

The physician also opined that the veteran's multiple other 
medical and psychiatric problems "most likely" contributed 
to his current unemployability "more than the incontinence 
itself."  She also observed that the veteran had been 
suspended from working as a pharmacist as a result of abusing 
narcotics.  

A December 2006 rating decision increased to 30 percent the 
evaluation assigned for the rectal fistula with incontinence, 
effective from April 10, 2002.  This rating change was 
attributable to a factual finding which showed that the 
veteran's incontinence did not pre-exist his 1997 VA 
surgeries.  

As part of a February 2007 letter from the veteran to his 
attorney he claimed to have worn a pad at the September 2006 
VA examination, but that he had changed the pad just before 
the examination.  He argued that he used pads and panty 
liners throughout every day.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The RO has assigned, effective from April 10, 2002, a 30 
percent rating for rectal fistula with incontinence under 
Diagnostic Code (Code) 7330 of the Rating Schedule.  See 38 
C.F.R. § 4.114.  

As to fistulae, intestinal fistulae are rated under Code 
7330, while fistulae in ano are rated under Code 7335, which 
are rated as for impairment of sphincter control (see Code 
7332).  These codes are not included in the diagnostic codes 
which cannot be combined, and separate ratings are not 
precluded.  Since Codes 7330 and 7332 are both based largely 
on the extent and severity of fecal discharge or leakage, the 
Board finds that the veteran can be assigned a rating under 
only one of these diagnostic codes without pyramiding, i.e., 
rating the same manifestations under different diagnostic 
codes.  38 C.F.R. § 4.14.  Moreover, since the fistulae shown 
during the relevant time period have been fistulae in ano, 
Code 7332 is the most appropriate code.  The Board will, 
however, as it is not prejudicial to the veteran, also 
consider what rating is in order pursuant to Code 7330.  

Under Code 7330, a 30 percent rating is warranted if the 
impairment is manifested by slight infrequent fecal 
discharge; a 60 percent rating is warranted for constant or 
frequent fecal discharge.  38 C.F.R. § 4.114.

Under Code 7332, a 30 percent rating is warranted if the 
impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad; a 60 percent 
rating is warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19.

Analysis

Increased Rating - Rectal Fistula with Incontinence

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson.  

In this case, the veteran has essentially appealed the 
initial disability rating that the RO assigned following a 
grant of entitlement to service connection.  He continued his 
appeal after the RO assigned a higher rating, albeit 
effective from the same date.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and consider what rating is 
warranted throughout that period.

After considering all of the evidence of record, the Board 
finds that the veteran's rectal fistula with incontinence 
disability does not warrant a rating in excess of 30 percent 
at any time from April 10, 2002.  The preponderance of the 
medical evidence of record is against finding that the 
criteria set out in 38 C.F.R. § 4.114, Codes 7330 or 7332 for 
an increased rating have been met. 

While the veteran complained of occasional incontinence in 
July 2002, he informed VA that he used toilet paper in his 
gluteal cleft on a regular basis due to fecal leakage.  See 
November 2002 VA examination report.  During the course of 
the November 2002 VA examination, however, only "slightly 
reduced" sphincter tone was found.  While the veteran at his 
September 2006 VA fee-basis examination complained of 
moderate stool leakage problem occurring two-third's of the 
day, and the need to wear pads 6 to 10 times a day, rectal 
examination revealed only a "partial loss" of sphincter 
tone, and no fistula was noted on examination.  While 
sphincter impairment was diagnosed, and while the veteran 
claimed to use 6 to 10 pads a day for incontinence, the 
examiner in October 2006 opined that she believed that it was 
"less likely" that the veteran suffered incontinence to 
that extent.  Rather, the examiner found only a "partial" 
loss of sphincter tone, and she found that the veteran's 
subjective assertions were not consistent with the objective 
clinical findings.  Given the examiner's training in medicine 
we find that her opinion to be of greater probative value.

The Board notes that the appellant strongly disagrees with 
the examiner's comment that the veteran was not wearing a pad 
at the 2006 examination,.  Even conceding, for purposes of 
rating the instant disability that the veteran was in fact 
wearing a pad at the examination, this, in and of itself, 
does not warrant the assignment of a higher 60 percent 
rating.  Rather, the probative clinical evidence and opinion 
of record, versus the allegations made by the veteran 
concerning the frequency of his incontinence, shows that the 
appellant, at no time during the course of this appeal 
suffered from either constant or frequent fecal discharge 
(Code 7330) or extensive leakage and fairly frequent 
involuntary bowel movements (Code 7332).  Such a finding, in 
the opinion of the Board, is consistent with the finding of 
both examining physicians, in 2002 and 2006, who found, 
respectively, "slightly reduced" sphincter tone and 
"partial loss" of sphincter tone.  

While the veteran's statements describing his symptoms are 
considered to be competent evidence, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), they must be viewed in conjunction with 
the objective medical evidence as required by the rating 
criteria.

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since April 10, 2002, has the 
veteran's rectal fistula with incontinence been disabling to 
a degree warranting a rating in excess of 30 percent.  Hence, 
the appeal must be denied.

TDIU

The veteran is not service connected for any disorder.  He 
receives compensation pursuant to 38 U.S.C.A. § 1151 for a 
rectal fistula with incontinence evaluated as 30 percent 
disabling.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his compensable rectal fistula with 
incontinence disability precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence in the file indicates that the physician who 
examined the veteran in September 2006, opined that his 
rectal fistula with incontinence was "not great enough by 
itself" to cause the appellant to be unable to engage in 
substantial employment.  The physician added that the 
veteran's multiple other nonservice connected and 
noncompensable medical and psychiatric problems "most 
likely" contributed to his current unemployability "more 
than the incontinence itself."  She also observed that the 
veteran had been suspended from working as a pharmacist as a 
result of abusing narcotics.  While Dr. Thomas opined that 
the veteran could not work, this was based on his orthopedic 
disorders, and not his rectal disorder. 

The record does not document that the functional limitations 
imposed by the veteran's rectal fistula with incontinence 
alone preclude the performance of substantially gainful 
employment.  The veteran, as reported above, is "most 
likely" unemployable due to multiple nonservice-connected 
disorders, or due to a combination of other nonservice-
connected factors, but there is no competent evidence that he 
is unemployable due to his compensable rectal fistula with 
incontinence alone.  The claim is denied.

In reaching this decision the Board considered the opinion of 
Dr. Mullins that the appellant is disabled.  The Board notes, 
however, that the assignment of a compensable evaluation is 
an acknowledgment that the disorder is productive of 
disablement.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The Board finds, however, that the 2006 VA opinion 
is of greater probative value as to the question of 
employability given the fact that it was prepared by an 
examiner who had access to all of the evidence of record, and 
not simply the appellant's own beliefs.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert.


ORDER

Entitlement to an evaluation in excess of 30 percent from 
April 10, 2002, for rectal fistula with incontinence is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


